7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Smith (US 6587755) was the closest prior art to teach the acquisition of information related to the driver and provide advertisement on a display board based on information received from the user identifier but fails to teach the process of the first and second servers and communicating a payment fee which includes the toll payment and advertising fee transmitted to the onboard apparatus to a vehicle. The prior art of Vallat (US 20140344063) was the second closest prior art to teach a registered advertiser to display advertisement to a display board but fails to teach the process of the first and second servers and communicating a payment fee which includes the toll payment and advertising fee transmitted to the onboard apparatus to a vehicle. The art of Inoue (US 20200126124 A1) was considered pertinent art to take payment for toll fees and advertisement fees using servers but lacks the teachings of the toll payment and advertising fee transmitted to the onboard apparatus to a vehicle which is an advertiser. Other prior art such as Moon (US 6545596) and Arai (US 20040155797) were considered pertinent prior art but fails to specifically teach the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        /MOHAMED BARAKAT/Primary Examiner, Art Unit 2689